Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02461-MEH

SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

CETERA ADVISORS LLC, and
CETERA ADVISORS NETWORKS LLC,

       Defendants.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court are Defendants’ Partial Motion to Dismiss the Amended Complaint (ECF

29) and Plaintiff’s Motion to Exclude the Declaration of Martin Joseph Fehn, III (ECF 51).

Defendants seek partial dismissal of the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6),

alleging that the First Claim for Relief fails to state a claim to the extent it is premised on certain

alleged nondisclosures by Defendants. For the following reasons, the Partial Motion to Dismiss is

denied, and the Motion to Exclude is denied as moot based on my decision not to consider the

contents of or attachments to the Fehn Declaration.

                                    STATEMENT OF FACTS

       The following are relevant factual allegations (as opposed to legal conclusions, bare

assertions, or merely conclusory allegations) made by Plaintiff in the Amended Complaint, which

are taken as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal, 556 U.S.
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 2 of 15




662, 678 (2009).1

       Cetera Advisors LLC (“CA”) and Cetera Advisors Networks LLC (“CAN”) (collectively

“Cetera”) are separately registered with the SEC as both investment advisers and broker-dealers.

Combined they have approximately $30 billion of assets under management, a majority of which

is held in discretionary client accounts in which they make investment decisions for their clients.

CA and CAN are owned by the same entity, offered similar investment choices and advisory

programs, shared compliance personnel, and had nearly identical policies and disclosures. Cetera

provides investment advisory services to its clients through over 1,500 investment advisory

representatives (“IARs”), including individual retirement investors.       These services include

investment advice and management of clients’ investment portfolios. In exchange for these advisory

services, Cetera’s clients pay advisory fees to Cetera in the form of a percentage of the clients’

managed assets. As an investment adviser, Cetera is a fiduciary to its advisory clients. Cetera

received over $21 million as a result of its alleged breaches of fiduciary duty described in the

Complaint and below.

       Cetera recommended, purchased, and held, on behalf of its clients, shares in mutual fund

“share classes” that charged 12b-1 fees. Some mutual fund share classes charge 12b-1 fees to cover

fund distribution and shareholder service expenses (“Class A shares”). Such 12b-1 fees are included


       1
         Although Defendants invite me to scour publicly available Internet documents (provided
to me as attachments to their brief) for additional facts ostensibly because they are amenable to
judicial notice, I will rely here solely on the Amended Complaint except where otherwise noted.
Although I agree that taking judicial notice of factual material on the Internet is appropriate and
even necessary at times, Defendants will have the opportunity at the summary judgment stage to
rely upon appropriate evidence outside the pleadings. Moreover, because Defendants filed a
motion for partial dismissal, I do not think it appropriate from a judicial resources perspective to
convert the motion to one for summary judgment. Thus, this Order is certainly not the final
decision on the merits of Plaintiff’s claims, but only on their plausibility.

                                                 2
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 3 of 15




in the total operating expenses for that particular share class and generally range from fifteen to

twenty-five basis points per year. The 12b-1 fees are deducted on an ongoing basis from the fund’s

assets and are paid to the fund’s distributor, who remits the 12b-1 fees to the broker-dealer that sold

the shares, in this case Cetera. Many mutual funds offer share classes that do not charge 12b-1 fees

(“Class I Shares”). While containing the same portfolio of securities, assuming all other fees are the

same, Class I Shares are lower-cost than Class A shares of the same fund. Thus, investors who hold

Class I Shares will pay lower total fund operating expenses and earn higher returns than those who

hold Class A shares.

       In violation of its duty to act in its clients’ best interests, Cetera placed (and kept) its

advisory clients into higher-cost share classes despite knowing lower-cost share classes were

available for the same fund. This conduct also breached Cetera’s fiduciary duty to seek best

execution, which in this context means failing to seek to purchase the mutual fund share classes for

clients in such a manner that the clients’ total costs or proceeds in each transaction are the most

favorable under the circumstances. Cetera had an incentive to have its clients invest in the

higher-cost Class A shares, because it received and shared with its IARs the 12b-1 fees, which was

contrary to its clients’ interest to own the lower-cost shares.

       Cetera was aware of the lower cost shares. From September 2012 it maintained and

periodically updated a mutual fund buy list, which included firm-approved mutual funds and share

classes that its IARs were directed to use to select mutual funds for their clients (“Mutual Fund Buy

List”). For each fund family, the Mutual Fund Buy List included a firm-recommended share class,

which typically was the lowest-cost share class. Beginning in 2012, Cetera obtained waivers to

allow clients to purchase lower-cost share classes, and those classes were added to the Mutual Fund


                                                  3
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 4 of 15




Buy List (the “Initiative”). The Initiative was motivated by IARs’ requesting access “to lowest cost

shares for alignment with their fiduciary obligations.”

       In June 2013, CA’s President and CEO announced to the firm’s IARs that by the end of the

first quarter of 2014, CA would remove higher-cost share classes from the Mutual Fund Buy List,

and IARs would no longer be able to purchase higher-cost share classes. Further, in June 2014, the

Initiative recommended that Cetera rebate all 12b-1 fees.          Cetera did not implement this

recommendation until December 2016.             Because Cetera did not implement its own

recommendations, its clients held assets in higher-cost mutual fund share classes when otherwise

identical, lower-cost share classes of the same fund were available, and Cetera’s clients paid and

Cetera received $10 million in 12b-1 fees, which Cetera never rebated.

       Cetera is required to file and update, at least annually, disclosures in a uniform registration

application called a Form ADV. As part of this application, Cetera is required to make certain

disclosures in an SEC-mandated Form ADV Part 2A (“Brochure”). The Form ADV, including the

Brochure, is designed to provide disclosure to advisory clients so they can understand the firm’s

economic incentives that might influence the firm’s decision-making on the clients’ behalf. They

also provide a way for clients to compare a firm’s fees, compensation, and business practices with

other firms. Cetera is required to provide its Brochure to its clients and prospective clients and

provide updated Brochures or summaries of material changes to clients going forward.

       Cetera’s Form ADV Brochure included the following language from March 2013 through

December 20162:



       2
       The Amended Complaint includes some of this language, but the complete advisement is
provided here.

                                                 4
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 5 of 15




       Accounts may invest in load and no-load mutual funds that may pay the firm annual
       distribution charges, sometimes referred to as 12(b)-1 fees. . . . When 12(b)-1 fees
       are paid to us, for investments made in Preferred and Prime non-retirement accounts,
       a portion is passed to your advisor. The Firm will retain 12(b)-1 fees received for
       Premier non-retirement accounts. Because of the additional compensation that these
       payments represent, there is a financial incentive for your advisor to recommend
       funds that pay 12(b)-1 fees over funds that have no fees or lower fees.

       Cetera failed to advise its clients that they were being invested in higher-cost share classes

that paid 12b-1 fees when lower-cost share classes were available for the same mutual funds. By

omitting any mention of share class distinctions, Cetera failed to inform its clients that as their

investment adviser it was recommending share classes that paid it 12b-1 fees when a less-costly

share class of the same mutual fund was available. Further, from March 2013 through December

2016, Cetera disclosed it “may” invest in load and no-load mutual funds that “may” pay 12b-1 fees.

However, Cetera’s Brochures said nothing about the existence of multiple share classes within

mutual funds, or its conflict of interest associated with receiving additional compensation by placing

client assets in higher-cost share classes when a lower-cost share class of the same fund was

available. Moreover, the Mutual Fund Buy List allowed Cetera’s IARs to purchase higher-cost

share classes for clients who were already paying 12b-1 fees to Cetera, while also informing its IARs

that they were required to invest new clients in the “recommended” lower-cost share class. Cetera

did not disclose this disparate treatment of its clients. Finally, prior to June 2015, Cetera’s

Brochures falsely represented that “[t]o help mitigate this conflict of interest [from receiving 12b-1

fees], we monitor the sales activity of our [IARs] to ensure that the products and services they offer

to you are appropriate for your specific situation.” In fact, Cetera did not evaluate whether it had

placed its advisory clients in the most favorable share class.

       Cetera put its clients in mutual funds offered by a third-party broker-dealer (the “Clearing


                                                  5
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 6 of 15




Broker”). The Clearing Broker offered its no-transaction-fee mutual fund program (the “NTF

Program”) to Cetera. The NTF Program had two sub-programs: (a) no-load mutual funds that did

not pay sales commissions (“NTF A”), and (b) “load” mutual funds where the Clearing Broker

waived the sales commissions if purchased in fee-based advisory accounts (“NTF B”). The amount

of revenue that the Clearing Broker shared with Cetera was based on the amount of client assets

Cetera invested in the mutual funds in NTF A. When Cetera selected an investment for a client, it

had more than one mutual fund to choose from, including the choice of selecting other investments

or mutual funds that did not participate in NTF A. Cetera’s receipt of compensation through NTF

A created a material conflict of interest, because it incentivized Cetera to invest client assets through

NTF A over other investments.

        Prior to June 2015, Cetera’s Brochures did not have any disclosures related to the

compensation it received from investing clients in mutual funds through NTF A. Both before and

after June 2015, Cetera did not have any disclosures detailing the program or explaining the conflict

of interest this arrangement presented. Starting in June 2015, Cetera misleadingly disclosed in its

Brochure that the Clearing Broker “may” pay it a share of the fees the Broker received from mutual

funds that participated in NTF A.

        Starting in September 2014, Cetera began receiving yet more money from the Clearing

Broker based on Cetera investing clients in mutual funds. At this time, the Clearing Broker agreed

to pay Cetera a percentage of service fees it received from NTF B funds as well as certain service

fees the Clearing Broker received from mutual funds participating in the Clearing Broker’s

“transaction-fee” mutual fund program, called “TF Program.” As a result, Cetera was incentivized

to recommend mutual funds for which it received this compensation from the Clearing Broker over


                                                   6
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 7 of 15




other investments when rendering investment advice to its clients. During the relevant periods,

Cetera did not disclose TF Program service fees and made no or inadequate disclosures relating to

NTF B service fees, even though Cetera represented to the Clearing Broker that it had disclosed this

information to its clients.

        Cetera’s agreement with the Clearing Broker set forth fees that Cetera would pay to the

Clearing Broker for the broker providing certain services to Cetera’s clients unless Cetera instructed

the Clearing Broker to charge these fees to Cetera’s clients directly. This agreement also itemized

certain services that “may be billed directly to the client with a customized markup,” including

things like inactive account fees and confirmation fees (“NTF Mark-Ups”). Cetera directed the

Clearing Broker to mark up these fees by a specific amount, charge Cetera’s clients directly, then

remit that marked-up portion to Cetera. Accordingly, with Cetera’s knowledge and at its direction,

the Clearing Broker added a material amount of NTF Mark-Ups – up to 300% – to the Clearing

Broker’s fees, which the Clearing Broker paid to Cetera. The Clearing Broker would directly charge

Cetera’s clients (and retain) a fee for performing the service and also charge a mark-up on that fee

in an amount that Cetera determined and retained. Despite the agreement with the Clearing Broker

providing that Cetera was responsible for notifying its clients of any mark-up, Cetera failed to do

so. Even if Cetera’s clients requested a “fee schedule” which was available from their IAR, that

schedule did not show the mark-up that Cetera charged. Cetera received $3.5 million of NTF

Mark-Ups, which created a financial incentive for it to continue to use the Clearing Broker so it

could receive NTF Mark-Ups.

        Cetera had policies and procedures contained in its Written Supervisory Procedures and IAR

Manuals (collectively “Compliance Manual”) for disclosing all material facts including conflicts of


                                                  7
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 8 of 15




interest. Cetera’s Compliance Manual instructed that Cetera “should fully and accurately disclose

the material facts regarding the true costs of any recommended product and disclose any actual or

potential conflict of interest that could impair the objectivity” of Cetera, and that Cetera and its IARs

“should fully and accurately disclose the material facts regarding the true costs, benefits and

limitations of any service or product recommended and disclose any actual or potential conflict of

interest that could impair the objectivity” of the adviser or its IARs. Cetera failed to implement

these policies and procedures. Among other things, it did not disclose the true cost of investing in

specific mutual fund shares or the conflict resulting from it receiving 12b-1 fees. Cetera’s

Compliance Manual also instructed its IARs that they could only purchase share classes that

appeared on the Mutual Fund Buy List and that IARs must recommend the “most favorable share

class” to its clients. As discussed above, Cetera failed to implement these internal procedures.

                                       LEGAL STANDARDS

A.      Standard under Fed. R. Civ. P. 12(b)(6)

        The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of

a motion to dismiss, means that the plaintiff pled facts which allow “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires a two-prong

analysis. First, a court must identify “the allegations in the complaint that are not entitled to the

assumption of truth,” that is, those allegations which are legal conclusions, bare assertions, or merely


                                                   8
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 9 of 15




conclusory. Id. at 680. Second, the Court must consider the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible claim for

relief, such claim survives the motion to dismiss. Id. at 679.

       Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines, 671 F.3d

1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)).

“The nature and specificity of the allegations required to state a plausible claim will vary based on

context.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011). Thus, while

the Rule 12(b)(6) standard does not require that a plaintiff establish a prima facie case in a

complaint, the elements of each alleged cause of action may help to determine whether the plaintiff

has set forth a plausible claim. Khalik, 671 F.3d at 1192. However, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. The complaint must provide “more than labels and conclusions” or merely “a formulaic

recitation of the elements of a cause of action,” so that “courts ‘are not bound to accept as true a

legal conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)). “Determining whether a complaint states a plausible claim for

relief will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct,” the complaint has made an

allegation, “but it has not shown that the pleader is entitled to relief.” Id. (quotation marks and

citation omitted).


                                                  9
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 10 of 15




 B.     Materiality Standard

        I agree with Plaintiff concerning “[t]he general rule . . . that materiality in the context of a

 Section 206(2)3 claim is a fact-intensive inquiry that will be left for the jury to determine.” Sec. &

 Exch. Comm’n v. Gruss, 245 F. Supp. 3d 527, 597 (S.D.N.Y. 2017); see also Bielski v. Cabletron

 Sys., Inc. (In re Cabletron Sys., Inc.), 311 F.3d 11, 34 (1st Cir. 2002) (“In general, the materiality

 of a statement or omission is a question of fact that should normally be left to a jury rather than

 resolved by the court on a motion to dismiss.”). On the other hand, “the ultimate issue of materiality

 [may be] appropriately resolved as a matter of law” when “the established omissions are so

 obviously important to an investor that reasonable minds cannot differ on the question of

 materiality.” Gruss, 245 F. Supp. 3d at 597 (citations omitted). The Supreme Court has defined a

 “material” fact as one that, if omitted, “‘would have been viewed by the reasonable investor as

 having significantly altered the “total mix” of information made available.’” Basic Inc. v. Levinson,

 485 U.S. 224, 231-32 (1988) (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976))

 (the standard upon which Defendants also rely). Defendants cite case authority in which a motion




        3
         The Amended Complaint raises violations of Sections 206(2) and 206(4) of The
 Investment Advisers Act of 1940, 15 U.S.C. §§ 80b-6(2), 80b-6(4), and Rule 206(4)-7
 thereunder, 17 C.F.R. § 275.206(4)-7.

                                                  10
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 11 of 15




 to dismiss was affirmed on appeal on the basis of non-materiality of the alleged omissions.4 I will

 keep these principles in mind as I review the sufficiency of the Amended Complaint.

                                             DISCUSSION

         Plaintiff notes several obligations that Cetera has, with which Defendants do not disagree:

 (1) a fiduciary obligation to its clients, see Mot. at 3, 19; (2) making full and frank disclosures to its

 clients, see Reply at 1; (3) revealing conflicts of interest, see Mot. at 22; and (4) permitting clients

 to render informed consent in the event of conflicts of interest, see Mot. at 11, Rep. at 9.

         Specifically with regard to Cetera’s Form ADV Brochure’s advisement concerning 12b-1

 fees, Plaintiff contends the disclosure’s use of the word “may” (“[a]ccounts may invest in load and

 no-load mutual funds that may pay the firm annual distribution charges, sometimes referred to as

 12(b)-1 fees”; “[t]he firm may have an incentive to promote” one program over another) was

 misleading, because Cetera in fact did so invest in funds that did pay the firm distribution charges,

 resulting in an actual conflict of interest. I do not disagree that, in isolation, Plaintiff might have

 difficulty in plausibly stating a violation based on these differences, but in the totality of the alleged

 conduct, the Amended Complaint satisfies the Iqbal/Twombly standard. Several cases in the last

 year appear to have sided with the Plaintiff on the importance of disclosing the fee-gathering activity

 as an actual practice rather than a hypothetical one. See Robare Group, Ltd. v. SEC, 922 F.3d 468,



         4
          The Amended Complaint does not directly allege that Defendants’ alleged inadequate
 disclosure on conflicts and other failings, if remedied, would have constituted an alteration of the
 total mix of information available to investors, see Sacerdote v. New York Univ., No.
 16-CV-6284 (KBF), 2017 WL 4736740, at *2 (S.D.N.Y. Oct. 19, 2017) (failure to sufficiently
 allege an alteration of the total mix constitutes grounds for dismissal), nor does it contain a
 definition of materiality. However, the Amended Complaint is replete with allegations of
 omissions of “material” facts, and I do not believe its lack of certain terms of art justifies
 dismissal here.

                                                    11
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 12 of 15




 472 (D.C. Cir. 2019); SEC v. Westport Capital Markets LLC, 408 F. Supp. 3d 93, 99 (D. Conn.

 2019).

          Defendants rely on an SEC administrative order in In the matter of Everhart Financial

 Group, Inc., 113 SEC Docket 1190, 2016 WL 159329 (Admin. Order Jan. 14, 2016). That case

 involved the SEC simultaneously bringing and settling claims, with the Order adopting the

 settlement. Defendants argue that in Everhart the SEC “tacitly acknowledged that disclosing the

 conflict in . . . terms [such as “may” and “could”] would not alter the total mix of information for

 a client.” Mot. at 30. First, it is my experience that many factors go into approving a settlement that

 are not present in a fully litigated case; therefore, an order approving a settlement has less

 precedential value. Second, a tacit approval in an administrative proceeding that is focused on a

 settlement of a case is not substantial authority. Moreover, Plaintiff submits other SEC authority

 that supports a contrary conclusion.

          Defendants also argue that use of the term “fund” encompasses “share classes” within that

 fund, while Plaintiff agues that disclosure of the various share classes, how they operate, and their

 respective impact on an investor’s total return constitute necessary information for an investor.

 Without such information, Plaintiff argues, Cetera has not met its fiduciary obligation. I do believe

 that, again in the context of the entire Amended Complaint, disclosing the existence of share classes

 within a fund that have a different fee structure, and that an investor can choose among share classes,

 might be material information that affects the total mix of information available.

          The parties next present argument concerning Cetera’s fees received from the Clearing

 Broker. As noted above, Cetera shared with the Clearing Broker service fees based on Cetera’s

 clients’ holdings in the NTF Program. Defendants’ fundamental contention is that they shared fees


                                                   12
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 13 of 15




 for all mutual funds they offered, so there was no conflict because there was no material incentive

 to recommend one fund over another. Plaintiff argues that because of the “millions of dollars” that

 Defendants received in the several different types of fees associated with mutual funds (revenue

 sharing payments and administrative service fees), Cetera had incentive to put clients into the NTF

 Program as opposed to other types of investments that did not pay Cetera that level of fees.

 Defendants state that mutual funds are overwhelmingly popular and are “central to most individuals’

 investment portfolios such that the IARs would have purchased these investment products for client

 accounts wth or without the shared fees.” Mot. at 31. Defendants rely on practical considerations

 that I cannot indulge in adjudicating a motion to dismiss. Their argument may be very strong on

 summary judgment, but for now, I may only determine the plausibility of Plaintiff’s claims.

        Beyond the materiality argument, Defendants assert that, in any event, the potential conflict

 was adequately disclosed. For this, Defendants rely on Internet web pages that no longer exist. As

 noted above, I will not, for this analysis, take judicial notice of such evidence, unless incorporated

 by reference into the Amended Complaint. Moreover, Plaintiff notes that (1) some of the Internet

 evidence is outside the claim period; (2) Cetera cannot prove, at this point, that its clients received

 such information; (3) direct disclosure obligations may not be accomplished indirectly through the

 Internet; and (4) even relying on the disclosures from Cetera’s website, the Amended Complaint’s

 allegations of failure to disclose would survive. As I have found above, for purposes of a 12(b)(6)

 motion to dismiss, Plaintiff has plausibly stated claims based on Defendants’ use of terms such as

 “may” in the context of the totality of the allegations of the Amended Complaint. Further, Plaintiff

 argues that as to some fee revenue (administrative fees), Cetera made no disclosures whatsoever.

        The parties also address the practice of “NTF mark ups.” Plaintiff alleges Cetera directed


                                                   13
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 14 of 15




 the Clearing Broker to mark up the fees, received $3.5 million in such fees, did not inform clients

 that fees which they thought were paid to the Clearing Broker were passed to Cetera, and did not

 disclose this conflict of interest.     Defendants’ principal argument is that they “adequately

 communicated the material facts necessary to allow clients to make appropriate inquiries and an

 informed decision.” Mot. at 36. A consistent theme for Defendants’ Motion to Dismiss is that

 information Cetera did provide through various means (other than directly to the investor) would

 permit an interested investor to discover all material facts necessary to reveal any conflict of interest.

 Plaintiff asserts that Defendants’ obligations of direct disclosure are very specific and cannot be

 accomplished indirectly. I believe that is a matter that must be more fully developed than the current

 record and, thus, cannot be resolved in a motion to dismiss.

         The last issue on the merits of the Plaintiff’s claims is whether Cetera adopted and

 implemented written compliance policies and procedures that were reasonably designed to prevent

 violations of Section 206(4) of the Advisers Act. Although I believe, based on the parties’ stated

 positions, that this may be a difficult claim to prove on the merits, because any such analysis would

 necessarily rely on a detailed consideration of the totality of Cetera’s policies and procedures, which

 are not before me on this 12(b)(6) record, dismissal is not appropriate.

         Finally, Defendants request dismissal of the Plaintiff’s claim for disgorgement. The parties

 agree that the issue of the SEC’s right to seek disgorgement in federal court is before the United

 States Supreme Court, and a decision is likely to be rendered prior to this lawsuit’s adjudication on

 the merits. For this reason, I think it prudent to deny the motion to dismiss Plaintiff’s prayer for

 relief seeking disgorgement without prejudice and reserve that issue for a later date.




                                                    14
Case 1:19-cv-02461-MEH Document 54 Filed 04/17/20 USDC Colorado Page 15 of 15




                                          CONCLUSION

        After reviewing the Amended Complaint and the parties’ briefing, I conclude that Plaintiff

 has stated plausible claims for violations of Sections 206(2) and 206(4) of The Investment Advisers

 Act of 1940, 15 U.S.C. §§ 80b-6(2), 80b-6(4), and Rule 206(4)-7 thereunder, 17 C.F.R. §

 275.206(4)-7. Accordingly, Defendants’ Partial Motion to Dismiss the Amended Complaint (ECF

 29) is denied. Further, based on my decision not to convert the Partial Motion to Dismiss to a

 motion for summary judgment, Plaintiff’s Motion to Exclude the Declaration of Martin Joseph Fehn,

 III (ECF51) is denied as moot.5

        Dated at Denver, Colorado, this 17th day of April, 2020.

                                               BY THE COURT:




                                               Michael E. Hegarty
                                               United States Magistrate Judge




        5
         Although the Motion to Exclude is not fully briefed, the merits of Defendants submitting
 information outside the pleadings has been addressed by both parties in their briefs on the Partial
 Motion to Dismiss, as well as in this Order, and no further briefing is necessary. In addition, this
 Court’s Local Rules permit a decision on a motion prior to completion of briefing if appropriate.
 See D.C. Colo. LCivR 7.1(d).

                                                 15
